DETAILED ACTION
Claims 1-3, 5-6, 8-10, 13 and 21-31 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on October 19, 2020 has been entered.
Claims 1-3, 5-6, 8-10, 13 and 21-31 are pending and under examination. Claims 21-31 are newly added. Claims 4, 7, 12 and 14-20 are cancelled. Claims 1-3, 5-6, 8-10 and 13 are amended. 
Applicant’s arguments, filed October 19, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of the Rejections Set Forth in the April 22, 2020 Final Office Action
	In reply to the rejections of (i) claims 1-12 and 14-20 under 35 U.S.C. §103 as being unpatentable over Kasahara et al. (WO 2012/145723 A1; 2012) in view of Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661), as set forth at p.3-11 of the previous April 22, 2020 final Office Action, and (ii) claim 13 under 35 U.S.C. §103 as being unpatentable over Kasahara et al. (WO 2012/145723 A1; 2012) in view of Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661), as applied to claims 1-12 and 14-20, in view of Hacke et al. (“Combined Preconditioning and In Vivo Chemoselection with 6-thioguanine Alone Achieves Highly Efficient Reconstitution of Normal Hematopoiesis with HPRT-Deficient Bone Marrow”, Experimental Hematology, 2012; 40:3-13), as set forth at p.11-12 of the previous April 22, 2020 final Office Action, Applicant now cancels claims 4, 7, 12 and 14-20, and amends claim 1 to require “at least 
	In view of the abandonment of U.S. Patent Application No. 15/815,693, Applicant is notified that the provisional rejection of claims 1-20 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12-16, 18, 22 and 24-28 of the ‘693 application, as set forth at p.13-14 of the April 22, 2020 final Office Action, is now hereby withdrawn.
	Upon further reconsideration of the claimed subject matter as newly amended, however, new grounds for rejection are set forth infra.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 5-6, 8-10, 21, 28-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitations directed to (i) “wherein each treatment cycle of the at least two treatment cycles independently comprises a predetermined 
At p.6 of the Remarks filed October 19, 2020, Applicant fails to identify those portions of the as-filed specification he believes provide written support for the claim amendments, instead proffering only that “[n]o new matter has been added by way of this amendment”.
At p.10, para.[0032] of the as-filed specification, Applicant states that “[i]n some embodiments, a total number of doses provided in each treatment cycle ranges from between about 1 and about 15 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 2 and about 15 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 3 and about 15 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 3 and about 12 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 3 and about 10 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 3 and about 8 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 3 and about 6 doses. In other embodiments, a total number of doses provided in each treatment cycle ranges from between about 3 and about 5 doses.”
Applicant’s disclosure fails to provide adequate written support for Applicant to now claim that each treatment cycle comprises a predetermined time period, which itself comprises a predetermined total number of doses provided in each treatment cycle ranges from between about 3 and 15 doses (p.10, para.[0032]). Such disclosure, however, does not support the number of “treatment days” being from about 3-15 days as instantly claimed, as the total number of doses does not necessarily equate specifically to the number of “treatment days” - unless it is specified that only a single dose is provided per day. Applicant fails to place any limitation on the number of doses administered per 6TG treatment day in the claims as amended – such as, e.g., reciting that a single dose is administered per 6TG treatment day - such that the predetermined number of 6TG treatment days between about 3 to about 15 days would necessarily comport with the “between about 3 and about 15 doses” described originally in the as-filed specification. Applicant appears to have conflated the original description of “a total number of doses provided in each treatment cycle” as being “between about 3 and about 15 doses” with the number of days on which 6TG is administered, but the two concepts are not clearly commensurate with one another (as this would again only be true in the circumstance in which only a single 6TG dose is administered per 6TG treatment day). This concept, then, newly added in claims 5, 28 and 31 constitutes an unequivocal broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
As Applicant’s instant claim 6 seeks to further narrow the “predetermined number of 6TG treatment days” to be “between about 3 to about 10 days” (claim 6) from the broader range recited in instant claim 5, such claim propagates the same deficiency as noted above with regard to claim 5 for failing to comport with the subject matter originally disclosed and supported by p.10, para.[0032] of the as-filed specification and, thus, must be rejected on the same grounds. 
Applicant’s instant claims 8-10 and 21 depend ultimately from instant claim 5 and continue to propagate the same deficiency as noted above with regard to claim 5 for failing to comport with the subject matter originally disclosed and supported by p.10, para.[0032] of the as-filed specification and, thus, must be rejected on the same grounds. 

MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concepts directed to (i) “wherein each treatment cycle of the at least two treatment cycles independently comprises a predetermined number of 6TG treatment days within a predetermined time period, wherein the predetermined number of 6TG treatment days is less than a total number of days within the predetermined time period, and wherein the predetermined number of 6TG treatment days ranges from between about 3 to about 15 days” (claim 5), (ii) “wherein the predetermined time period comprises a predetermined number of 6TG treatment days ranging from between about 3 days to about 15 days, and wherein the predetermined number of 6TG treatment days is less than a total number of days within the predetermined time period” (claim 28), or (iii) “wherein each treatment cycle of the at least two treatment cycles comprises a predetermined number of 6TG treatment days ranging from 3 days to 15 days, and wherein the predetermined number of 6TG treatment days is less than a total number of days within the predetermined time period” (claim 31). 
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-3, 5-6, 8-10, 13 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “wherein an amount of 6TG administered per day in each treatment cycle of the at least two treatment cycles ranges from between about 0.4 mg/kg to about 0.6 mg/kg” renders the claim indefinite because it is unclear if the term “per day” means (i) on any one day 6TG is administered in each treatment cycle, or (ii) that 6TG is administered every day of each treatment cycle. The interpretation of claim 1 is further complicated by dependent claims 5-6 and 8, which appears to suggest that 6TG is administered with a frequency that is less than daily administration (and, therefore, would only properly further limit claim 1 if instant claim 1 does not require 6TG administration every day of each treatment cycle). Similar ambiguity exists also in claims 22-24 (as well as dependent claims 28-29), which each recite substantially similar language. Clarification is required. 
As claims 2-3, 9-10, 13, 21, and 25-27 each propagate the ambiguity noted in claims 1 and 22, they must also be rejected on the same grounds applied thereto.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-3, 5-6, 8-10, 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (WO 2012/145723 A1; 2012) in view of Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661) and Porter et al. (“Interfering RNA-Mediated Purine Analog Resistance for In Vitro and In Vivo Cell Selection”, Blood, 2008; 112(12):4466-4474).
Kasahara et al. teaches a method of radiation-free hematopoietic stem cell (HSC) transplantation, comprising administering to a mammalian subject one or two doses of 2-10 mg/kg body weight of a purine base analog as a pre-conditioning step, engrafting into the subject hypoxanthine-guanine phosphoribosyltransferase (HPRT)-deficient donor HSCs within 48-72 h of the pre-conditioning step, and administering to the subject about 1-5 mg/kg of the purine base analog every two to four days for two to eight weeks following the engrafting step (p.2, l.27-43; p.5, l.17-23). Kasahara et al. teaches that the method leaves the subject free of myeloablative radiation-induced toxicity by not preparing the subject for HSC transplantation using a pre-conditioning step of myeloablative radiation (p.2, l.43-45). Kasahara et al. teaches that the purine base analog is 6TG, 6-mercaptopurine (6-MP) or azathiopurine (AZA), wherein 6TG is preferred (p.2, l.46-47). Kasahara et al. teaches that the method uses 6TG for myeloablative conditioning of HPRT-wild-type recipients of HSC transplantation with HPRT-deficient donor HSCs, followed by use of 6TG in a single cycle in vivo chemoselection process for donor cells, in which 6TG 
	Kasahara et al. describes an experimental study demonstrating the myelosuppressive effects of 6TG both before (as conditioning) and after HSC transplantation (as chemoselection) in a murine model to provide highly efficient engraftment of HPRT-deficient HSCs (Ex.1, p.9, l.16-35). Kasahara et al. teaches that female HPRT-wild-type (wt) mice were pre-conditioned with 6TG (10 mg/kg, by injection), with one dose administered 48 h prior and one dose administered on the day of HSC transplantation (p.16, l.30-32). Kasahara et al. teaches that the HPRT-wt female recipients were then transplanted with HPRT-deficient bone marrow (BM), and then further treated with repeated doses of (i) 2.5 mg/kg 6TG every 3 days for 2 weeks (30 mg/kg total dosage) or 4 weeks (42.5 mg/kg total dosage), or (ii) 5.0 mg/kg 6TG every 3 days for 2 weeks (40 mg/kg total dosage) or 4 weeks (65 mg/kg total dosage) (p.16, l.32-36; Fig.4). Kasahara et al. teaches that the combined 6TG conditioning, HSC transplant and 6TG in vivo chemoselection procedures were well-tolerated with no signs of distress observed in the treated mice, and with 100% of the transplanted animals surviving the treatment period (p.16, l.38-40). Kasahara et al. observed that the percentage of BM engraftment was high in each of the treated groups, but noted significantly higher engraftment in the 5.0 mg/kg treatment groups (as compared to 2.5 mg/kg) and in the in vivo chemoselection steps resulted in stable long-term reconstitution by donor-derived BM at 4, 7 and 12 months after HSC transplantation (p.18, l.3-p.19, l.5). 
	Kasahara et al. differs from the instant claims only insofar as it does not explicitly (i) exemplify his combined 6TG conditioning and 6TG in vivo chemoselection steps in a human patient in the claimed dosage amounts (claims 1-3, 22-23), (ii) provide the first dose of 6TG at between about 3 weeks and 8 weeks following transplantation of the genetically modified HSCs (claims 1, 22), or (iii) perform the post-transplantation chemoselection step of 6TG for at least two treatment cycles (claims 1, 22).
	Reagan-Shaw et al. teaches that the allometric scaling of drug doses between species uses body surface area (BSA) to scale the dose and that a human equivalent dose (HED) is equivalent to multiplying the animal dose (mg/kg) by the animal Km factor divided by the human Km factor (HED in mg/kg = animal dose (mg/kg) * (animal Km/human Km)) (col.1, para.2, p.660; Fig.1, p.660). Reagan-Shaw et al. teaches that the Km factor for mouse is 3 and the human Km factor for an adult is 37 (Table 1, p.660). 
 	Porter et al. exemplifies the transplantation of BM into mice pre-treated with radiation, after which the animals were left unmanipulated for 4 weeks to allow reconstitution of hematopoiesis before initiation of 6TG treatment (col.2, para.3, p.4467). Porter et al. teaches that 6TG treatment is effective for in vivo hematopoietic cell selection using BM cells resistant to 6TG (where resistance is conferred via interfering RNA-mediated purine analog resistance, or iPAR; abstract). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in applying the combined 6TG conditioning and 6TG in vivo chemoselection protocol described in Kasahara’s experimental study in mice to a human subject because Kasahara et al. clearly teaches the applicability of his combined 6TG conditioning and chemoselection steps to any mammalian subject, including mice or humans. The use, therefore, of Kasahara’s method of 6TG conditioning and 6TG chemoselection in a human subject would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention because Kasahara et al. teaches that his method was suitably applied to any mammalian subject (of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious”). 
	The skilled artisan would have necessarily recognized that the application of Kasahara’s experimental method of combined 6TG conditioning and 6TG chemoselection would have necessitated allometrically scaling the mouse dose used therein to a human subject using well-known dose translation methods described in the art, as suggested therein. Reagan-Shaw et al. documents this method, teaching that dose translation to find a HED in mg/kg is equivalent to (animal dose (mg/kg) * (animal Km/human Km)). In this case, the Km factor for mouse is 3 and the human Km factor for an adult is 37. Using such a formula in combination with the 6TG doses described in Kasahara’s experimental study to provide highly efficient engraftment and long-term reconstitution of the donor-derived HSCs, it is noted that:
	(i) Kasahara et al. employs 10 mg/kg of 6TG as his conditioning dose, which is equivalent to (10 mg/kg mouse dose) * (mouse Km factor of 3/human Km factor of 37) = 0.8 mg/kg HED;
	(ii) Kasahara et al. employs 2.5 mg/kg of 6TG as his chemoselection dose, which is equivalent to (2.5 mg/kg mouse dose) * (mouse Km factor of 3/human Km factor of 37) = 0.2 mg/kg HED; and 
	(iii) Kasahara et al. employs 5.0 mg/kg of 6TG as his alternative chemoselection dose, which is equivalent to (5.0 mg/kg mouse dose) * (mouse Km factor of 3/human Km factor of 37) = 0.4 mg/kg HED.
	Following Kasahara’s protocol disclosed in his experimental 6TG study for combined conditioning and chemoselection, and further scaling the mouse doses used therein for application to a human subject 
	(i) administration of 2 conditioning doses of 6TG (1 at 48 h prior to transplantation and 1 on the day of transplant), each in the amount of 0.8 mg/kg (equivalent to Kasahara’s murine dose of 10 mg/kg);
	(ii) administration of the donor-derived genetically modified HSCs;
	(iii) repeated doses of 0.2 mg/kg 6TG (equivalent to Kasahara’s murine dose of 2.5 mg/kg) every 3 days for 2 weeks (14 days, which constitutes 4 total doses administered on 4 treatment days 3, 6, 9 and 12), which constitutes a total dosage of 0.8 mg/kg; or
	repeated doses of 0.2 mg/kg 6TG (equivalent to Kasahara’s murine dose of 2.5 mg/kg) every 3 days for 4 weeks (28 days, which constitutes 9 total doses administered on 9 treatment days 3, 6, 9, 12, 15, 18, 21, 24 and 27), which constitutes a total dose of 1.8 mg/kg; or
	repeated doses of 0.4 mg/kg 6TG (equivalent to Kasahara’s murine dose of 5.0 mg/kg) every 3 days for 2 weeks (14 days, which constitutes 4 total doses, administered on 4 treatment days 3, 6, 9 and 12), which constitutes a total dosage of 1.6 mg/kg; or
	repeated doses of 0.4 mg/kg 6TG (equivalent to Kasahara’s murine dose of 5.0 mg/kg) every 3 days for 4 weeks (28 days, which constitutes 9 total doses administered on 9 treatment days 3, 6, 9, 12, 15, 18, 21, 24 and 27), which constitutes a total dose of 3.6 mg/kg. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in allowing 4 weeks to elapse between stem cell transplantation and administration of 6TG for in vivo chemoselection to increase stem cell engraftment because Porter et al. exemplifies a waiting period of 4 weeks following BM transplantation in a mammalian recipient before initiating chemoselection treatment with 6TG. The skilled artisan would have been motivated to provide for a 4 week waiting period following transplant prior to beginning 6TG therapy for chemoselection and enhancing engraftment of the transplanted cells because Porter et al. teaches that the 4 week waiting period before starting 6TG chemoselection therapy was effective to allow reconstitution of hematopoiesis in the transplanted mammal. The skilled artisan would have recognized that the transplanted cells would have effectively amplified the HSC population therein to reconstitute the prima facie obvious to one of ordinary skill in the art before the effective filing date to provide a 4 week period between stem cell transplantation and 6TG dosing to allow for reconstitution of hematopoiesis in the mammalian recipient prior to initiating 6TG chemoselection to further enhance engraftment of the transplanted cells1.
Also, although Kasahara et al. exemplifies the apparent use of a single post-transplantation chemoselection cycle of 6TG administration of either 2 or 4 weeks duration, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to repeat this cycle of post-transplantation chemoselection using 6TG at least two times to further augment engraftment by HPRT-deficient donor BM and long-term reconstitution by donor-derived BM by amplifying the self-renewing, pluripotent HSC population from the HPRT-deficient engrafted cells. The skilled artisan would have had a reasonable expectation of success in doing so because Kasahara et al. (i) clearly teaches the low overall toxicity to the subject using his 6TG conditioning and chemoselection regimen and (ii) expressly teaches the efficacy of 6TG chemoselection cycles in augmenting engraftment following transplantation of HPRT-deficient HSCs such that the performance of more than one chemoselection cycle – such as at least two, as instantly claimed – would have been reasonably expected to only further augment this therapeutic benefit in the treated subject. 
In claim 1, Applicant recites administering to a human subject a plurality of doses of 6TG over at least two treatment cycles, wherein the amount of 6TG administered per day in each treatment cycle is between about 0.4 mg/kg to about 0.6 mg/kg, wherein a total amount of 6TG administered in each treatment cycle does not exceed 7 mg/kg, and further wherein the first dose of 6TG is administered 
	Kasahara et al. teaches the administration of 6TG for the purpose of conditioning and in vivo chemoselection to increase engraftment of transplanted HPRT-deficient donor HSCs2, which involves the administration of 6TG in a HED of 0.2 mg/kg/day every 3 days for 2 or 4 weeks, or 0.4 mg/kg/day every 3 days for 2 or 4 weeks, for a total dose of no more than 3.6 mg/kg (using the highest dose of 0.4 mg/kg/day for the longest duration of 4 weeks) for the entire treatment cycle. The suggested doses of 0.2 mg/kg/day or 0.4 mg/kg/day clearly meet Applicant’s claimed range of “about 0.4 mg/kg to about 0.6 mg/kg” per day, and the total dose of 3.6 mg/kg administered in the cycle (calculated using the highest dose of 0.4 mg/kg/day for the longest duration of 4 weeks) clearly meets Applicant’s claimed limitation that the total amount of 6TG administered in the treatment cycle does not exceed 7 mg/kg. Note that Applicant fails to delineate the amount of variation tolerated by the term “about” as used in the instant claims. 
	With regard to the performance of “at least two treatment cycles”, or that the first 6TG dose is administered between 3 and 8 weeks following transplantation, such limitations were addressed as prima facie obvious for the reasons set forth above. 
	In claim 2, Applicant further limits the amount of 6TG administered per day in each treatment cycle to be between about 0.4 mg/kg to about 0.5 mg/kg. 
	In claim 3, Applicant recites that the amount of 6TG administered per day in each treatment cycle is about 0.4 mg/kg. 
	Kasahara et al. suggests the use of HEDs of 0.2 mg/kg/day or 0.4 mg/kg/day, which meet Applicant’s instantly claimed range of “about 0.4 mg/kg to about 0.5 mg/kg” per day (claim 2) or “about 0.4 mg/kg” per day (claim 3). Note that Applicant fails to delineate the amount of variation tolerated by the term “about” as used in the instant claims. 

	In claim 6, Applicant further limits the predetermined number of 6TG treatment days to between about 3 to about 10 days.
	In claim 8, Applicant recites that the one or more doses of 6TG are made every third day during each treatment cycle.
	In claim 9, Applicant recites that the predetermined time period ranges from between about 2 weeks to about 4 weeks, with the 6TG administered “about every third day”. 
	In claim 10, Applicant recites that the predetermined time period ranges from between about 3 weeks to about 4 weeks. 
	In claim 21, Applicant further limits the predetermined number of 6TG treatment days to “about 7”.
	Kasahara et al. suggests administration of a HED of 0.2 mg/kg/day or 0.4 mg/kg/day every 3 days for 2 weeks (4 doses on 4 treatment days) or 0.2 mg/kg/day or 0.4 mg/kg/day every 3 days for 4 weeks (9 doses on 9 treatment days). This meets Applicant’s requirement that the treatment cycle comprise a “predetermined number of 6TG treatment days within a predetermined time period” - the predetermined time period being the 2 week (14 day) or 4 week (28 day) treatment cycle duration, and the predetermined number of 6TG treatment days being either 4 treatment days (which is < 14 day duration of the 2 week treatment cycle), or 9 treatment days (which is < 28 days duration of the 4 week treatment cycle). The teachings, therefore, provide for administration of 4 doses on 4 treatment days over a 2 week (14 day) administration period using 6TG every third day, or 9 doses on 9 treatment days over a 4 week (28 day) administration period using 6TG every third day, which meet the claims. 
	Such teachings also meet Applicant’s limitations of instant claim 21, which define the predetermined number of 6TG treatment days to “about 7”. As Kasahara et al. teaches an embodiment of a 4 week treatment cycle, in which 6TG is administered in 9 doses on 9 treatment days using a frequency 
In claim 22, Applicant recites administering to a human subject a plurality of doses of 6TG over at least two treatment cycles, wherein each treatment cycle independently comprises a predetermined time period, wherein the amount of 6TG administered per day in each treatment cycle is between about 0.35 mg/kg to about 0.55 mg/kg, and further wherein the first dose of 6TG is administered between about 3 weeks and 8 weeks after transplant of genetically modified HSCs to increase engraftment. 
	Kasahara et al. teaches the administration of 6TG for the purpose of conditioning and in vivo chemoselection to increase engraftment of transplanted HPRT-deficient donor HSCs3, which involves the administration of 6TG in a HED of 0.2 mg/kg/day every 3 days for 2 or 4 weeks, or 0.4 mg/kg/day every 3 days for 2 or 4 weeks. The treatment cycle duration of 2 weeks, therefore, constitutes a “predetermined time period”, as does the treatment cycle of 4 weeks, as claimed. The suggested doses of 0.2 mg/kg/day or 0.4 mg/kg/day clearly meet Applicant’s claimed range of “about 0.35 mg/kg to about 0.55 mg/kg” per day. Note that Applicant fails to delineate the amount of variation tolerated by the term “about” as used in the instant claims. 
	With regard to the performance of “at least two treatment cycles”, or that the first 6TG dose is administered between 3 and 8 weeks following transplantation, such limitations were addressed as prima facie obvious for the reasons set forth above. 
	In claim 23, Applicant further limits the amount of 6TG administered per day in each treatment cycle to be between about 0.4 mg/kg to about 0.5 mg/kg. 
	Kasahara et al. suggests the use of HEDs of 0.2 mg/kg/day or 0.4 mg/kg/day, which meet Applicant’s instantly claimed range of “about 0.4 mg/kg to about 0.5 mg/kg” per day (claim 23). Again, note that Applicant fails to delineate the amount of variation tolerated by the term “about” as used in the instant claims. 

	In claim 26, Applicant recites that the predetermined time period of each treatment cycle is between about 2 weeks to about 4 weeks.
	In claim 27, Applicant further limits the predetermined time period of each treatment cycle to be about 3 weeks.
	In claim 28, Applicant recites that the predetermined time period comprises a predetermined number of 6TG treatment days ranging from between about 3 days to about 15 days, wherein the predetermined number of 6TG treatment days is less than a total number of days within the predetermined time period. 
	In claim 29, Applicant further limits 6TG administration to every third day of the treatment cycle.
	Kasahara et al. suggests administration of a HED of 0.2 mg/kg/day or 0.4 mg/kg/day every 3 days for 2 weeks (4 doses on 4 treatment days) or 0.2 mg/kg/day or 0.4 mg/kg/day every 3 days for 4 weeks (9 doses on 9 treatment days). This meets Applicant’s requirement that the treatment cycle comprise a predetermined number of 6TG treatment days within a predetermined time period - the predetermined time period being the 2 week (14 day) or 4 week (28 day) treatment cycle duration, and the predetermined number of 6TG treatment days being either 4 treatment days (which is < 14 day duration of the 2 week treatment cycle), or 9 treatment days (which is < 28 days duration of the 4 week treatment cycle), as well as administration of 6TG every third day during the treatment cycle. The teachings, therefore, provide for administration of 4 doses on 4 treatment days over a 2 week (14 day) administration period using 6TG every third day, or 9 doses on 9 treatment days over a 4 week (28 day) administration period using 6TG every third day, which meet the claims. 
	Such teachings also meet Applicant’s limitations of instant claim 27, which defines the predetermined time period of the treatment cycle to be “about 3 weeks”. As Kasahara et al. teaches a 2 or 4 week treatment cycle, such teachings meet Applicant’s limitation that the “predetermined time period” of the treatment cycle be “about three weeks”. Again, note that Applicant fails to delineate the amount of variation tolerated by the term “about” as used in the instant claims. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (WO 2012/145723 A1; 2012) in view of Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661) and Porter et al. (“Interfering RNA-Mediated Purine Analog Resistance for In Vitro and In Vivo Cell Selection”, Blood, 2008; 112(12):4466-4474),
as applied above to claims 1-3, 5-6, 8-10, 21-24 and 26-29, 
further in view of Hacke et al. (“Combined Preconditioning and In Vivo Chemoselection with 6-thioguanine Alone Achieves Highly Efficient Reconstitution of Normal Hematopoiesis with HPRT-Deficient Bone Marrow”, Experimental Hematology, 2012; 40:3-13). 
	Kasahara in view of Reagan-Shaw and Porter, applied to claims 1-3, 5-6, 8-10, 21-24 and 26-29. 
	Kasahara in view of Reagan-Shaw and Porter differ from the instant claim only insofar as they do not explicitly teach that the plurality of 6TG doses to increase engraftment following HSC transplantation are administered based on a measured HPRT-enzyme activity level, and that the amount of 6TG administered in any dose of the plurality of 6TG doses is inversely related to the measured HPRT-enzyme activity level (claim 13). 
	Hacke et al. explicitly teaches that 6TG causes myelotoxicity upon conversion into nucleotides by HPRT (abstract). Hacke et al. also teaches that high levels of HPRT causes increased sensitivity to 6TG (col.1, para.1, p.4). Hacke et al. further teaches that the high levels of HPRT expression in hematopoietic cells mediates the selective myelotoxic effect of 6TG (abstract; col.1, para.2, p.4; col.1, para.5, p.5). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in measuring HPRT activity in the human patient prior to initiating 6TG chemoselection in Kasahara’s process because Hacke et al. teaches that HPRT was known to convert 6TG into nucleotides, resulting in 6TG-induced myelotoxicity. The skilled artisan, seeking to provide efficient engraftment of the transplanted cells by protecting the transplanted cells from myelotoxicity and selectively inducing myelotoxicity in wild-type hematopoietic cells, would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasahara’s method of chemoselection by measuring HPRT activity in the human patient prior to initiating 6TG chemoselection, and modifying the amount of 6TG to be administered during chemoselection based upon the measured level of HPRT enzyme activity using an inverse relationship, as suggested by Hacke’s teachings. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

5.	Claims 25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (WO 2012/145723 A1; 2012) in view of Reagan-Shaw et al. (“Dose Translation from Animal to Human Studies Revisited”, FASEB J, 2007; 22:659-661) and Porter et al. (“Interfering RNA-Mediated Purine Analog Resistance for In Vitro and In Vivo Cell Selection”, Blood, 2008; 112(12):4466-4474), 
as applied above to claims 1-3, 5-6, 8-10, 21-24 and 26-29.
Kasahara in view of Reagan-Shaw and Porter, applied to claims 1-3, 5-6, 8-10, 21-24 and 26-29.
Kasahara in view of Reagan-Shaw and Porter differ from the instant claims only insofar as they do not explicitly teach that each treatment cycle of the “at least two treatment cycles” is separated by “at least one week where no 6TG is administered” (claim 25) or “about one week to about five weeks where no 6TG is administered” (claim 30).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to separate the “at least two treatment cycles” of 6TG chemoselection by “at least one week where no 6TG is administered” (claim 25) or “about one week to about five weeks where no 6TG is administered” (claim 30) because Kasahara et al. teaches the use of 6TG therapy for in vivo chemoselection and to provide efficient engraftment of the transplanted cells by inducing selective myeloablation (without adverse effects on extra-hematopoietic tissues), and the separation of each treatment cycle by “at least one week” (claim 25) or “about one week to about five weeks” (claim 30) in which 6TG was not administered would have provided a time for the human subject receiving the 6TG in vivo chemoselection therapy to recover from any toxicity induced by 6TG therapy prior to initiating the next 6TG chemoselection treatment cycle. Also, the ordinarily skilled artisan would have appreciated that introducing an interval of “at least one week” (claim 25) or “about one week to about five weeks” (claim 30) in which 6TG in vivo chemoselection therapy was not administered would have provided time for this skilled artisan to assess the efficacy of 6TG chemoselection therapy and determine how many more 6TG in vivo chemoselection treatment cycles would be beneficial to the treated human subject to maximize engraftment of the transplanted genetically modified HSCs.
In claim 30, Applicant recites administering to a human subject one or more doses of 6TG per day, either every other day or every third day over at least two treatment cycles, wherein each treatment cycle comprises a predetermined time period of about 3 weeks or about 4 weeks where 6TG is administered, wherein a total amount of 6TG administered on any single day in each of the at least two treatment cycles is between about 0.35 mg/kg/day to about 0.55 mg/kg/day, and further wherein the first dose of 6TG is administered between about 3 weeks and 8 weeks after transplant of genetically modified HSCs to increase engraftment. 
	Kasahara et al. teaches the administration of 6TG for the purpose of conditioning and in vivo chemoselection to increase engraftment of transplanted HPRT-deficient donor HSCs4, which involves the administration of 6TG in a HED of 0.2 mg/kg/day every 3 days for 2 or 4 weeks, or 0.4 mg/kg/day every 3 days for 2 or 4 weeks. The treatment cycle duration of 2 weeks or 4 weeks, therefore, constitutes a “predetermined time period” of “about three weeks” or “about 4 weeks”, as claimed. The suggested 6TG doses of 0.2 mg/kg/day or 0.4 mg/kg/day clearly meet Applicant’s claimed range of “about 0.35 mg/kg/day 
	With regard to the performance of “at least two treatment cycles”, or that the first 6TG dose is administered between 3 and 8 weeks following transplantation, such limitations were addressed as prima facie obvious for the reasons set forth above in the primary rejection. 
	In claim 31, Applicant recites that each treatment cycle of the at least two treatment cycles comprises a predetermined number of 6TG treatment days ranging from 3 days to 15 days, and wherein the predetermined number of 6TG treatment days is less than a total number of days within the predetermined time period. 
	Kasahara et al. suggests administration of a HED of 0.2 mg/kg/day or 0.4 mg/kg/day every 3 days for 2 weeks (4 doses on 4 treatment days) or 0.2 mg/kg/day or 0.4 mg/kg/day every 3 days for 4 weeks (9 doses on 9 treatment days). This meets Applicant’s requirement that the treatment cycle comprise a predetermined number of 6TG treatment days within a predetermined time period - the predetermined time period being the 2 week (14 day) or 4 week (28 day) treatment cycle duration, and the predetermined number of 6TG treatment days being either 4 treatment days (which is < 14 day duration of the 2 week treatment cycle), or 9 treatment days (which is < 28 days duration of the 4 week treatment cycle), as well as the previously recited administration of 6TG every third day during the treatment cycle. The teachings, therefore, provide for administration of 4 doses on 4 treatment days over a 2 week (14 day) administration period, or 9 doses on 9 treatment days over a 4 week (28 day) administration period, which meet the requirements of Applicant’s instant claim 31. 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previous rejections under 35 U.S.C. §103 as set forth in the final Office Action dated April 22, 2020 in view of the newly submitted claim amendments (Remarks, p.6). 
Status of Rejections Set Forth in the April 22, 2020 Final Office Action”). Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and are set forth infra.
	For these reasons supra, rejection of claims 1-3, 5-6, 8-10, 13 and 21-31 is proper. 

Conclusion
Rejection of claims 1-3, 5-6, 8-10, 13 and 21-31 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that Porter et al. exemplifies this 4 week waiting period prior to initiation of 6TG dosing for chemoselection and increasing engraftment of the transplanted cells in a mouse recipient, not explicitly a human subject as instantly claimed. However, Kasahara et al. clearly teaches that 6TG conditioning and chemoselection was a process equally applicable to a variety of mammalian subjects, particularly mice or humans. Accordingly, the skilled artisan would have recognized that Porter's teachings exemplifying a 4 week waiting period in mice would have also been suitably applied to human subjects as well, as in view of Kasahara’s teachings. 
        2 Note that the HPRT-deficient donor HSCs constitute “genetically modified hematopoietic stem cells” as instantly claimed.
        3 Note that the HPRT-deficient donor HSCs constitute “genetically modified hematopoietic stem cells” as instantly claimed.
        4 Note that the HPRT-deficient donor HSCs constitute “genetically modified hematopoietic stem cells” as instantly claimed.